Jenkins, P. J.
1. There is no duty of inspection resting upon the landlord to discover defects arising subsequent to the time of the lease, and his duty to repair arises only on notice by the tenant of the existence of such defects, or by virtue of actual knowledge by the landlord of their existence. A landlord is not liable for injuries to his tenant arising from patent defects existing at the time of the lease, of which the tenant knew or had equal means of knowing. Nor is the landlord liable for injuries to the tenant on account of latent defects existing at the time of the lease, which he might have discovered by an inspection not required of him by law, unless he actually knew, or by the exercise of ordinary care might otherwise have known, of their existence. McGee v. Hardacre, 27 Ga. App. 106 (107 S. E. 563), and cit. The liability of the landlord for injuries occasioned by defects in construction “exists only in eases where the structure is built by him in person or under his supervision or direction.” Ross v. Jackson, 123 Ga. 657, 659 (51 S. E. 578); Adams v. Klasing, 20 Ga. App. 203 (3) (92 S. E. 960).
2. Although notice of a defect, given by the tenant to the landlord, charges the landlord with notice of any and all other defects such as might reasonably have been discovered by a compliance with such a request for repairs (Stack v. Harris, 111 Ga. 149, 36 S. E. 615), notice of a separate and independent patent defect, in no way connected with the latent defect which is alleged to have occasioned the injury, cannot be taken as constructive notice of the latter or as devolving upon the landlord any duty of inspection. McGee v. Hardacre, 27 Ga. App. 106 (3) (107 S. E. 563).
3. In the instant ease the defects complained of are alleged to have been latent; the petition fails to show any notice of their existence such as would charge the landlord with the duty to inspect or repair; and since the petition entirely fails to indicate that the structure or steps, from which the injury occurred, were built by the landlord or under his authority or control, the allegation relative to the alleged defective construction fails to charge the defendant with negligence. The petition as it stands, thus failing to set forth a cause of action, should have been dismissed on the defendant’s demurrer.

Judgment reversed.


Stephens and Bell, JJ., concur.

Joseph W. Humphries, Bell & Bilis, for plaintiff in error.
Hill & Adams, contra.